J. B. McPHERSON, District Judge.
I defer to the decision in United States v. 20 Cases of Grape Juice (C. C. A.) 189 Fed. 331, but it may perhaps be not improper to add that I feel at liberty to reserve judgment upon the matter referred to in the dictum on page 334.
The government’s motion that process may issue upon this libel is therefore refused.
Note. — The libel in the within case contained the following allegation:
■‘Your libelant further represents that these proceedings are sought to be instituted as a result of a report to petitioner by the Secretary of Agriculture, under the provisions of section 4 of the act of Congress aforesaid, and that all the matters above set forth are true.”
The case was disposed of with reference to the foregoing allegation alone.